DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 9-11, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doroshenko (US 20030052268 A1).
Regarding claim 1, Doroshenko teaches a MALDI ion source (figure 5) comprising:
A target plate (1) having a front surface, a rear surface, and at least one sample receiving well (well 2) for receiving a liquid sample (liquid droplets, paragraph 49), wherein each well has a volume of ≥ 1L (sample volume 0.5-5L, paragraph 47; liquid placed in well, paragraph 76); and
A laser (laser beam 9) for ionizing a liquid sample in the target plate, wherein the laser is a pulsed laser set up and configured to have a pulsed repetition rate of 20 Hz (3-20Hz, paragraph 51).
Regarding claim 3, Doroshenko teaches a sample supply capillary (capillary supply mechanism, paragraph 32; transfer tube inserted in target plate as shown in figs. 
Regarding claim 4, Doroshenko teaches a pump (paragraph 68) connected to the capillary for pumping the sample to the channel through the capillary.
Regarding claim 5, Doroshenko teaches a pump (liquid pump, paragraph 68) for creating a pressure differential between the rear and front openings of the at least one channel so as to urge sample towards the front opening.
Regarding claim 9, Doroshenko teaches that each at least one channel or well has a volume of  ≥ 2L (sample volume 0.5-5L, paragraph 47).
Regarding claim 10, Doroshenko teaches that the ion source is an atmospheric pressure ion source (paragraph 22, sample plate is at atmospheric pressure).
Regarding claim 11, Doroshenko teaches that the target plate comprises a 1D or 2D array of wells (wells serve as array positions, paragraph 66) spaced in a plane orthogonal to the direction between the front and rear surfaces of the target plate.
Regarding claim 15, Doroshenko teaches a MALDI ion source comprising:
A target plate (1, fig. 5) having at least one sample well (2) extending only partially through the thickness of the target plate for receiving a liquid sample, wherein each well has a volume of ≥ 2L (sample volume 0.5-5L, paragraph 47; liquid placed in well, paragraph 76); and
A laser (laser beam 6) for directing a laser beam onto the at least one well for ionizing a sample in said well.

	Regarding claim 17, Doroshenko teaches a mass analyzer (mass spectrometer, paragraph 107) for analyzing ions from the ion source.
	Regarding claim 18, Doroshenko teaches a method of ionizing a sample comprising:
	Providing an ion source as claimed in claim 1;
	Providing a liquid sample to said target plate; and
	Ionizing said sample (ionization of sample from liquid supply mechanism for MS, paragraph 67).
	Regarding claim 19, Doroshenko teaches that the sample is a liquid sample and said step of ionizing the sample is performed by directing the laser onto the liquid sample.
	Regarding claim 20, Doroshenko teaches driving the liquid sample through the target plate (using a pump, paragraph 68) whilst ionizing the sample in the target plate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Doroshenko in view of Dehmer (US 20080168941 A1).
Regarding claim 2, Doroshenko teaches all the limitations of claim 1 as described above.  Doroshenko does not teach that for any given channel the opening on the rear side of the target plate has a larger area than the opening on the front side of the target plate, or that the .at least one channel is configured such that desorption of the sample at the channel opening in the front side of the target plate draws the remainder of the sample through the channel under capillary action to the opening in the front side, or that the cross-sectional area of the channel continuously tapers or is stepped from a first area arranged towards a rear side of the target plate to a second smaller area arranged towards a front side of the target plate.
Dehmer teaches a MALDI sample plate (body 1; used for MALDI, paragraph 46) having a channel with an opening on the rear side having a larger area than an opening on the front side (fig. 1B) so that evaporation of the sample draws the remainder of the sample through the channel by capillary action (paragraph 44).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Doroshenko to have the tapering channel which promotes capillary action as taught by Dehmer, in order to encourage sample flow towards the front of the plate for ionization by the laser.  While Dehmer uses the capillary to evaporate the analyte into a crystal before ionization, one of ordinary skill in the art would understand that using the shape of Dehmer in the system of Doroshenko where the sample remains liquid would have the advantage of drawing the liquid sample forward to ensure that the entire sample is ionized). 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Doroshenko in view of Covey (US 20060124846 A1).
Regarding claim 8, Doroshenko teaches all the limitations of claim 1 as described above.  Doroshenko does not teach that the laser is a pulsed laser having a rate of ≥ 30 Hz.
Covey teaches a MALDI system having a pulsed laser with a rate of up to 500 Hz (paragraph 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to increase the repetition rate of the laser of Doroshenko as a matter of adjusting a known result-effective parameter in order to increase the speed of the data acquisition as taught by Covey (paragraph 10) while reducing molecular fragmentation (Covey paragraph 52) with predictable results.
Regarding claim 16, Doroshenko teaches a MALDI ion source (fig. 5) comprising:
A target plate (1) and’
A laser (6) for ionizing a liquid sample (in well 2) on the target plate, wherein the laser is a pulsed laser setup (paragraph 51).
Doroshenko does not teach that the pulsed repetition rate is greater than 20 Hz.
Covey teaches a MALDI system having a pulsed laser with a rate of up to 500 Hz (paragraph 10).
It would have been obvious to one of ordinary skill in the art at the time of the invention to increase the repetition rate of the laser of Doroshenko as a matter of adjusting a known result-effective parameter in order to increase the  speed of the data .
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doroshenko in view of Izgarian (US 7,180,058 B1).
	Regarding claim 12, Doroshenko teaches the limitations of claim 1 as described above.  Doroshenko teaches a target plate carrier (x-y stage 13) configured for moving the target plate so that the laser beam is incident on different ones of the channels at different times (moving target plate to supply fresh sample positions, paragraph 51), and a detector (CCD camera 21) for sensing the target position.
	Doroshenko does not teach a position control system having a controller for controlling this position so as to direct the laser beam onto an opening of the channel.
	Izgarian teaches a MALDI sample source having a position control system (viewing optics 130) having one or more sensors (CCD camera 134) for sensing the laser beam and a controller (positioning stage driver 119) for controlling the position so as to direct the laser beam onto an opening of the channel (focus on desired location in sample, column 5 lines 1-11)
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Doroshenko to have the laser detection system of Izgarian, in order to controllably ionize different areas of interest in a sample as described by Izgarian. 
	Regarding claim 13, Izgarian teaches that the one or more detectors comprise a photodetector (CCD camera 134) arranged on the opposite side of the target plate to the laser, wherein the control system is configured to control the position of the laser .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doroshenko in view of Vestal (US 20060266941 A1).
Regarding claim 14, Doroshenko teaches all the limitations of claim 1 as described above.  Doroshenko does not teach that the ion source comprises at least one voltage source arranged and configured for charging the liquid sample and urging the liquid sample through the channel or well towards the front side of the target plate.
	Vestal teaches a MALDI sample plate (12, fig. 9) having a voltage source arranged and configured to charge a liquid sample and urge the sample through a channel towards the front side of the target plate (voltage-driven sample flow, paragraph 51). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the target plate of Doroshenko to have the voltage source for driving the liquid sample through the target plate taught by Vestal, in order to couple the MALDI plate with capillary electrophoresis system for performing large-scale parallel separations of an analyte as taught by Vestal (paragraphs 51-52).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881